     Case 2:19-cv-06351-DSF-GJS Document 52 Filed 12/11/19 Page 1 of 2 Page ID #:350




1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
9

10    MATTHEW WILKINS,
                                                CASE NO. 2:19-cv-06351-GSF
11                      Plaintiff,
                                                ORDER GRANTING
12      v.                                      STIPULATION OF DISMISSAL
                                                OF PLAINTIFF MATTHEW
13    SERVICE EMPLOYEES                         WILLKINS
      INTERNATIONAL UNION LOCAL
14    721, et al,

15                      Defendants.

16

17

18

19

20


       ORDER NO. 2:19-CV-06351-GSF
                                        1
     Case 2:19-cv-06351-DSF-GJS Document 52 Filed 12/11/19 Page 2 of 2 Page ID #:351




1                                   ORDER

2     PURSUANT TO THE STIPULATION of the parties filed on December 10, 2019

3     Fed. R. Civ. P. 41(a)(1)(A)(ii), and finding Good Cause therefore, this Court

4     HEREBY ORDERS that:

5           1.   All claims brought by Plaintiff Matthew Wilkins against Defendants

6     Ventura County, Jeffery S. Burgh (erroneously sued as Jeffrey S. Burgh) and SEIU

7     Local 721 are dismissed with prejudice.

8

9     IT IS SO ORDERED.

10

11    Date: 'HFHPEHU                      ______________________________
                                                   HON. DALE S
                                                   HON           S. FISCHER
12                                                 United States District Judge

13

14

15

16

17

18

19

20


       [PROPOSED] ORDER
       NO. 2:19-CV-06351-GSF                2
